Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                January 30, 2015

The Court of Appeals hereby passes the following order:

A15A0936. IN RE: ESTATE OF PLEASANT LEE.

      On July 1, 2014, the trial court admitted the will of Pleasant Lee to probate.
Tracey Stewart and Damika Davis filed a motion to set aside this order, which the
probate court denied. Stewart and Damika then directly appealed this order. We lack
jurisdiction. Appeals from orders denying motions to set aside under OCGA § 9-11-
60 (d) must be made by application for discretionary appeal. OCGA § 5-6-35 (a) (8).
Stewart and Davis’s failure to comply with the discretionary appeal procedure
deprives us of jurisdiction over this appeal, which is hereby DISMISSED. See MMT
Enterprises, Inc. v. Cullars, 218 Ga. App. 559, 561 (2) (462 SE2d 771) (1995).




                                      Court of Appeals of the State of Georgia
                                                                           01/30/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.